                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA

Joshua Ray Jones,                                           )   C/A No. 8:19-544-JFA-JDA
                                                            )
                                          Petitioner,       )
                                                            )
vs.                                                         )              ORDER
                                                            )
Warden of FCI Williamsburg,                                 )
                                                            )
                            Respondent.                     )
_______________________________________                     )

          The pro se petitioner is an inmate in the custody of the Federal Bureau of Prisons

(“BOP”). He brings this action by a writ of mandamus pursuant to 28 U.S.C. § 1361

contending that the BOP is not awarding him the proper good time credits as announced

under the First Step Act of 2018.1

          The Magistrate Judge assigned to this action2 has prepared a thorough Report and

Recommendation and construes the action as a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241. The Magistrate Judge opines that the First Step Act’s amendment to

18 U.S.C. § 3624(b)(1) is not yet effective. Moreover, the Magistrate Judge suggests that

the § 2241 petition should be dismissed because the petitioner has failed to demonstrate that

he has exhausted his administrative remedies. The Report sets forth in detail the relevant


1
    Pub. L. 115-015 (S. 756), 132 Stat. 015 (enacted Dec. 21, 2018).
2
  The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule
73.02. The Magistrate Judge makes only a recommendation to this court. The recommendation has no
presumptive weight, and the responsibility to make a final determination remains with the court. Mathews
v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo determination of those portions
of the Report and Recommendation to which specific objection is made, and the court may accept, reject, or
modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter to the
Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1).

                                                     1
facts and standards of law on this matter, and the court incorporates such without a recitation.

       The petitioner was advised of his right to file objections to the Report and

Recommendation, which was entered on the docket on March 25, 2019. However, the

petitioner did not file any objections to the Report within the time limits prescribed. In the

absence of specific objections to the Report of the Magistrate Judge, this court is not required

to give any explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d

198, 199 (4th Cir. 1983).

       After a careful review of the record, the applicable law, and the Report and

Recommendation, the court finds the Magistrate Judge’s recommendation proper and

incorporated herein by reference. Accordingly, this action is dismissed without prejudice.

       IT IS SO ORDERED.



                                                          Joseph F. Anderson, Jr.
April 29, 2019                                            United States District Judge
Columbia, South Carolina




                                               2
